The error of the court in permitting the solicitor to ask a witness if he ever got any whisky from defendant was immediately cured by proof from the same witness that the getting of the whisky was within the time covered by the indictment, and the error of the court in sustaining the solicitor's question as to the character of state's witness Malone for truth and veracity was rendered harmless by the answer of the witness to the question, which appears to have been answered, and not excluded, that he did not know Malone's general character for truth and veracity.
We find no error in the record, and the judgment is affirmed.
Affirmed.